Order entered November 4, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-13-00896-CR

                                  WARREN DAVIS, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F08-51421-Y

                                          ORDER
        The Court REINSTATES the appeal.

        On October 22, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed.   On October 31, 2013, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the October 22, 2013 order requiring findings.

        We GRANT the October 31, 2013 extension motion and ORDER appellant’s brief filed

as of the date of this order.


                                                    /s/   DAVID EVANS
                                                          JUSTICE